DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-10,12-17 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Chen et al. (CN107658401A).
As to claim 1, Chen et al. discloses a battery pack, comprising: a box assembly (figure 1 number 10), comprising a box body and a fixed beam (figure 1 number 150), wherein the fixed beam is fixed in the box body; a battery unit (figure 1 number 200), arranged in the box body; a constraint component (figure 1 number 310) covering the battery unit and fixed with the fixed beam; and an outer cover (figure 1 number 100), arranged on one side of the constraint component away from the box body to seal an open end of the box body (figure 1).
As to claim 2, Chen et al. discloses wherein the box body is divided into a plurality of accommodation cavities by the fixed beam, the battery pack comprises a plurality of battery units, and the plurality of battery units are divided into several groups of battery units in a plane perpendicular to a height direction of the battery pack, and 
As to claim 3, Chen et al. discloses wherein the box assembly comprises a plurality of fixed beams arranged on both sides of each group of battery units along a grouping direction in which the battery units are divided into several groups (figure 1 number 150,155).
As to claim 4, Chen et al. discloses wherein, the plurality of battery units are divided into several groups along a length direction of the battery pack, the fixed beam extends along a width direction of the battery pack; and/or the plurality of battery units are divided into several groups along a width direction of the battery pack, and the fixed beam extends along a length direction of the battery pack (figure1 number 200).
As to claim 5, Chen et al. discloses comprising a plurality of constraint components, wherein the constraint components respectively cover different groups of the battery units (figure 1 number 310).
As to claim 6, Chen et al. discloses wherein the constraint component comprises: a limiting portion (figure 6 number 311) covering the same group of battery units; and two mounting portions (figure 6 number 312), respectively connected to the both sides of the limiting portion along a grouping direction of the battery units, wherein the two mounting portions are respectively fixed with the fixed beams on the both sides of the same group of battery units (figure 6 number 311,312).
As to claim 7, Chen et al. discloses wherein the whole limiting portion protrudes relative to the mounting portion toward a direction away from the battery unit (figure 6 number 311).

As to claim 8, Chen et al. discloses, wherein there is only one fixed beam arranged between two adjacent groups of battery units, each of the two adjacent mounting portions fixed with the fixed beam comprises a plurality of mounting blocks, the plurality of mounting blocks are arranged along an extension direction of the fixed beam at intervals, and the plurality of mounting blocks of the two adjacent mounting portions are alternately arranged (figure 1 number 150).
As to claim 9, Chen et al. discloses wherein the constraint component is of a split structure covering at least part of the surface of the corresponding battery unit (figure 1 number 310).
As to claim 10, Chen et al. discloses wherein there is a predetermined gap between an inner surface of the outer cover and an outer surface of the constraint component (figure 8 number 100).
As to claim 12, Chen et al. discloses further comprising: a depression bar (Figure 12 number 130) and a fastener, wherein the mounting portions are arranged between the depression bar and the fixed beam, and the fastener passes through the depression bar and the mounting portions (figure 12 number 314), and is fixed with the fixed beam to fix the mounting portions to the fixed beam (paragraph 0146).
As to claim 13, Chen et al. discloses further comprising a sealing member, wherein the sealing member is arranged between the outer cover and the box body to seal the open end of the box body (figure 1 number 170).
As to claim 14, Chen et al. discloses wherein, a bonding layer  (figure 10 number 410) is arranged between the battery units on the bottommost layer and an inner bottom 
As to claim 15, Chen et al. discloses wherein the battery unit comprises: a shell; and an electrode assembly arranged in the shell, wherein the electrode assembly comprises a first pole piece, a second pole piece, and a diaphragm arranged between the first pole piece and the second pole piece; and wherein the electrode assembly is of a wound structure and is flat, the outer surface of the electrode assembly comprises two flat surfaces, and the two flat surfaces are oppositely arranged along a height direction of the battery pack; or, the electrode assembly is of a laminated structure, and the first pole piece and the second pole piece are stacked along a height direction of the battery pack (paragraph 0135).
As to claim 16, Chen et al. discloses; and a vehicle body provided with the battery pack (paragraph 0005).
As to claim 17, Chen et al. discloses device of using a secondary battery, and the battery comprising a battery pack according to claim 1 (paragraph 0005).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Adachi (US20140011056). 
	Chen et al. discloses the battery pack described above. Chen et al. fail to disclose wherein the predetermined gap ranges from 2 mm to 100 mm. Adachi teaches the predetermined gap ranges from 2 mm to 100 mm for the purpose of providing space for the cells to expand (paragraph 0146).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Chen et al. with the predetermined gap ranges from 2 mm to 100 mm for the purpose of providing space for the cells to expand (paragraph 0146).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724